UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00043 Deutsche Investment Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 9/30/2014 ITEM 1. REPORT TO STOCKHOLDERS September 30, 2014 Annual Report to Shareholders Deutsche Mid Cap Growth Fund (formerly DWS Mid Cap Growth Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 9 Performance Summary 11 Investment Portfolio 17 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 26 Notes to Financial Statements 36 Report of Independent Registered Public Accounting Firm 37 Information About Your Fund's Expenses 38 Tax Information 39 Advisory Agreement Board Considerations and Fee Evaluation 44 Board Members and Officers 49 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Stocks of medium-sized companies involve greater risk than securities of larger, more-established companies. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: I am very pleased to tell you that the DWS funds have been renamed Deutsche funds, aligning more closely with the Deutsche Asset & Wealth Management brand. We are proud to adopt the Deutsche name — a brand that fully represents the global access, discipline and intelligence that support all of our products and services. Deutsche Asset & Wealth Management combines the asset management and wealth management divisions of Deutsche Bank to deliver a comprehensive suite of active, passive and alternative investment capabilities. Your investment in the Deutsche funds means you have access to the thought leadership and resources of one of the world’s largest and most influential financial institutions. In conjunction with your fund’s name change, please note that the Deutsche funds’ Web address has changed as well. The former dws-investments.com is now deutschefunds.com. In addition, key service providers have been renamedas follows: Former Name New name, effective August 11, 2014 DWS Investments Distributors, Inc. DeAWM Distributors, Inc. DWS Trust Company DeAWM Trust Company DWS Investments Service Company DeAWM Service Company These changes have no effect on the day-to-day management of your investment, and there is no action required on your part. You will continue to experience the benefits that come from our decades of experience, in-depth research and worldwide network of investment professionals. Thanks for your continued support. We appreciate your trust and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 9 through 10 for more complete performance information. Management Process In choosing stocks, portfolio management focuses on individual security selection rather than industry selection. For its most recent fiscal year ended September 30, 2014, Class A shares of Deutsche Mid Cap Growth Fund returned 12.47%, compared with the Russell Midcap® Growth Index return of 14.43%. The past 12 months represented a period of moderation for mid-cap stock returns following strong momentum in 2013. During the 12-month period ended September 30, 2014, mid-cap stocks significantly outperformed small-cap issues but trailed large caps. The fund’s fiscal year had a positive start last October, as the federal government shutdown came to an end and a favorable jobs report and improved GDP growth sparked additional positive sentiment. Stocks ended 2013 in record-high territory. In contrast, the first quarter of 2014 was less positive for stocks as uncertainty regarding the impact of severe winter weather on the U.S. economy and weakness in emerging markets gave investors pause. By early March 2014, however, equities had reached record territory again, but loftier valuations and rising tensions in Ukraine sparked a round of profit taking, with growth stocks declining more than value stocks. By the end of June 2014, mid caps were once again near all-time highs as the U.S. economy continued to see renewed strength in payrolls and manufacturing. However, rising geopolitical tensions in Ukraine, worries over reduced growth in China and Europe, and increased valuations dampened confidence in July, and especially September. The possibility that the U.S. Federal Reserve Board (the Fed) would raise interest rates by mid-2015 also weighed on investor sentiment, as did a number of weak economic releases. During the 12-month period ended September 30, 2014, the fund’s stock selection was positive within the information technology and industrials sectors. Overweights in health care and telecom services, along with an underweight in financials, also added to returns. Stock selection in financials and consumer discretionary had a negative impact on performance. In addition, sector allocation detracted from results, based mainly on an overweight to energy and an underweight to materials. Positive Contributors to Fund Performance The top individual security-level contributors to relative performance included Pacira Pharmaceuticals, Inc., United Rentals, Inc. and Hanesbrands, Inc. Pacira, which the Fund has held since the company's initial public offering in early 2011, had another great year as sales of their drug EXPAREL for post-surgical pain continued to grow rapidly. We have trimmed our holdings in the stock because of its significantly increased valuation. United Rentals, an equipment company serving the construction industry, handily exceeded analyst expectations regarding its rental market-share gains. In the case of Hanesbrands, an apparel company, investors rewarded the firm’s recent acquisition of Maidenform and the announcement of its upcoming acquisition of DBApparel. Negative Contributors to Fund Performance The largest individual detractors from returns on a company level included Ocwen Financial Corp., Thoratec Corp. and Chart Industries, Inc. Ocwen, which acquires and services non-performing residential mortgage loans, underperformed as regulators halted a transfer of mortgage services rights from Wells Fargo over questions concerning Ocwen’s possible overcapacity and mortgage servicing capabilities. We have since sold the position. Thoratec, which designs and manufactures devices to treat heart failure, suffered what we consider to be a short-term reduction in sales. As of September 30, 2014 we still held the stock. Chart Industries, a leading global manufacturer of equipment used in the production and storage of natural gas, saw its shares decline based on slowing demand from China for natural gas-fueled vehicles, and also LNG project delays. We have sold the position. "We have positioned the portfolio to withstand an environment of elevated uncertainty by holding high-quality stocks with favorable valuations and attractive growth prospects." Outlook and Positioning The conclusion of the Fed’s quantitative easing program, extended equity valuations and reduced earnings growth could weigh on equity market performance in the coming weeks, especially given uncertainty ahead of mid-term U.S. elections in November. Thanks to the improved state of company payrolls and manufacturing activity, in addition to pent-up demand for capital equipment by businesses, the U.S. economy appears to be on firmer ground. Thus, third-quarter earnings reports will be an important barometer of market performance going forward. Ten Largest Equity Holdings at September 30, 2014 (15.6% of Net Assets) 1. Hanesbrands, Inc. Manufactures men's, women's and children's clothing 1.8% 2. HCA Holdings, Inc. Operates hospitals 1.7% 3. Centene Corp. Multi-line managed care organization that provides Medicaid and Medicaid-related programs 1.6% 4. Mead Johnson Nutrition Co. Manufacturer of products for infants, children, and expectant and nursing mothers 1.6% 5. Polaris Industries, Inc. Designs, engineers and manufactures snowmobiles, ATVs and motorcycles 1.6% 6. United Rentals, Inc. Operates a network of equipment rental companies 1.6% 7. Ross Stores, Inc. Operates a multi-chain of retail stores 1.5% 8. Humana, Inc. Provides managed health care services 1.4% 9. Jarden Corp. Provider of niche consumer products used in home preservation 1.4% 10. SBA Communications Corp. Owns and operates wireless communications infrastructure 1.4% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 11. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 49 for contact information. We continue to position the fund for sustained economic recovery, and remain focused on our bottom-up stock selection process. We believe we have positioned the portfolio to withstand an environment of elevated uncertainty by holding what we believe to be high-quality stocks with favorable valuations. As market volatility diminishes, we believe healthier balance sheets and attractive valuations should support a solid merger and acquisition cycle for select mid-cap companies. Portfolio Management Team Joseph Axtell, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2006. — Joined Deutsche Asset & Wealth Management in 2001 with 16 years of industry experience; previously, he served as a European Equities Portfolio Manager at Scudder Investments (which was later acquired by Deutsche Bank). Prior to joining, he worked as a Senior Analyst for International Equities at Merrill Lynch Asset Managers, as an International Research Analyst at PCM International and in various investment positions at Prudential Capital Corporation, Prudential-Bache Capital Funding and Prudential Equity Management Associates. — Portfolio Manager for Global Small Cap and US Small and Mid Cap Equity: New York. — BS, Carlson School of Management, University of Minnesota; CFA Charterholder. Rafaelina M. Lee, Managing Director Portfolio Manager of the fund. Began managing the fund in 2008. — Joined Deutsche Asset & Wealth Management in 1999 with 15 years of industry experience; previously, she served as a Senior Research Analyst. Prior to joining, she worked as a Latin America Market Strategist at J.P. Morgan Securities. Previously, she was an Equity Strategist at UBS Securities and a Research Analyst in the Portfolio Strategy Group at Goldman Sachs. Her research has been referenced by Harvard University, Duke University, The World Bank, AIMR/CFA publications and in several global finance textbooks. — Portfolio Manager for US Small and Mid Cap Equity: New York. — BA in Mathematical Statistics, Columbia University; MBA in Finance, Stern School of Business, New York University; Deutsche Bank Ambassador and member of the DB Philanthropy Committee since 2011. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Russell Midcap Growth Index is an unmanaged capitalization-weighted index of medium and medium/small companies in the Russell 1000® Index chosen for their growth orientation. The Russell 1000 Index is an unmanaged price-only index of the 1,000 largest-capitalized companies that are domiciled in the U.S. and whose common stocks are traded. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. Overweight means that a fund holds a higher weighting in a given sector or stock compared with its benchmark index. Underweight means that a fund holds a lower weighting in a given sector or stock. Performance Summary September 30, 2014 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/14 Unadjusted for Sales Charge 12.47% 15.56% 7.51% Adjusted for the Maximum Sales Charge (max 5.75% load) 6.00% 14.20% 6.88% Russell Midcap® Growth Index† 14.43% 17.12% 10.24% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/14 Unadjusted for Sales Charge 11.45% 14.57% 6.64% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 8.45% 14.45% 6.64% Russell Midcap® Growth Index† 14.43% 17.12% 10.24% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/14 Unadjusted for Sales Charge 11.52% 14.64% 6.66% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 11.52% 14.64% 6.66% Russell Midcap® Growth Index† 14.43% 17.12% 10.24% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/14 No Sales Charges 12.77% 15.90% 7.76% Russell Midcap® Growth Index† 14.43% 17.12% 10.24% Institutional Class 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/14 No Sales Charges 12.77% 16.08% 7.85% Russell Midcap® Growth Index† 14.43% 17.12% 10.24% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2014 are 1.29%, 2.18%, 2.10%, 1.01% and 0.97% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class S shares for the period prior to its inception on February 1, 2005 are derived from the historical performance of Investment Class shares of Deutsche Mid Cap Growth Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of each specific class. On October 20, 2006, Investment Class shares were converted into Class S shares. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended September 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † Russell Midcap® Growth Index is an unmanaged capitalization-weighted index of medium and medium/small companies in the Russell 1000® Index chosen for their growth orientation. Russell 1000 Index is an unmanaged price-only index of the 1,000 largest capitalized companies that are domiciled in the U.S. and whose common stocks are traded. Class A Class B Class C Class S Institutional Class Net Asset Value 9/30/14 $ 9/30/13 $ Distribution Information as of 9/30/14 Capital Gain Distributions, Twelve Months $ Investment Portfolio as of September 30, 2014 Shares Value ($) Common Stocks 97.0% Consumer Discretionary 23.5% Auto Components 1.9% BorgWarner, Inc. Tenneco, Inc.* Hotels, Restaurants & Leisure 2.3% Hilton Worldwide Holdings, Inc.* (a) Panera Bread Co. "A"* (a) Household Durables 5.0% Jarden Corp.* Newell Rubbermaid, Inc. Toll Brothers, Inc.* Whirlpool Corp. Leisure Products 1.6% Polaris Industries, Inc. (a) Media 0.9% Cinemark Holdings, Inc. Multiline Retail 0.7% Family Dollar Stores, Inc. (a) Specialty Retail 8.4% Advance Auto Parts, Inc. Ascena Retail Group, Inc.* (a) DSW, Inc. "A" Penske Automotive Group, Inc. PetSmart, Inc. (a) Ross Stores, Inc. The Children's Place, Inc. (a) Ulta Salon, Cosmetics & Fragrance, Inc.* Urban Outfitters, Inc.* (a) Textiles, Apparel & Luxury Goods 2.7% Carter's, Inc. Hanesbrands, Inc. Consumer Staples 6.6% Food Products 5.3% Hain Celestial Group, Inc.* Keurig Green Mountain, Inc. (a) McCormick & Co., Inc. (a) Mead Johnson Nutrition Co. The WhiteWave Foods Co.* Household Products 1.3% Church & Dwight Co., Inc. (a) Energy 6.9% Energy Equipment & Services 3.7% Core Laboratories NV Dresser-Rand Group, Inc.* FMC Technologies, Inc.* Oceaneering International, Inc. Oil States International, Inc.* RPC, Inc. Oil, Gas & Consumable Fuels 3.2% Cabot Oil & Gas Corp. (a) Oasis Petroleum, Inc.* (a) Pioneer Natural Resources Co. Range Resources Corp. (a) Financials 7.2% Banks 1.3% Signature Bank* Capital Markets 3.6% Affiliated Managers Group, Inc.* Lazard Ltd. "A" Oaktree Capital Group LLC (a) Consumer Finance 1.1% Portfolio Recovery Associates, Inc.* (a) Real Estate Management & Development 1.2% CBRE Group, Inc. "A"* Health Care 14.7% Biotechnology 3.6% Alkermes PLC* (a) BioMarin Pharmaceutical, Inc.* Cubist Pharmaceuticals, Inc.* (a) Medivation, Inc.* Puma Biotechnology, Inc.* United Therapeutics Corp.* (a) Health Care Equipment & Supplies 3.3% CareFusion Corp.* St. Jude Medical, Inc. Thoratec Corp.* Zeltiq Aesthetics, Inc.* Health Care Providers & Services 7.2% AmerisourceBergen Corp. Catamaran Corp.* (a) Centene Corp.* (a) HCA Holdings, Inc.* Humana, Inc. Pharmaceuticals 0.6% Pacira Pharmaceuticals, Inc.* (a) Industrials 14.2% Aerospace & Defense 1.5% BE Aerospace, Inc.* DigitalGlobe, Inc.* (a) Airlines 1.1% Delta Air Lines, Inc. Building Products 1.0% Fortune Brands Home & Security, Inc. (a) Electrical Equipment 2.0% Acuity Brands, Inc. (a) Rockwell Automation, Inc. Machinery 4.6% Joy Global, Inc. (a) Manitowoc Co., Inc. (a) Middleby Corp.* Trinity Industries, Inc. (a) WABCO Holdings, Inc.* Professional Services 1.3% IHS, Inc. "A"* Road & Rail 1.2% Kansas City Southern (a) Trading Companies & Distributors 1.5% United Rentals, Inc.* (a) Information Technology 18.7% Communications Equipment 2.3% Harris Corp. Palo Alto Networks, Inc.* Internet Software & Services 2.7% Akamai Technologies, Inc.* CoStar Group, Inc.* (a) LinkedIn Corp. "A"* IT Services 2.6% Syntel, Inc.* (a) VeriFone Systems, Inc.* Semiconductors & Semiconductor Equipment 4.1% Applied Materials, Inc. (a) Lam Research Corp. (a) NXP Semiconductor NV* Skyworks Solutions, Inc. Software 5.5% Citrix Systems, Inc.* Intuit, Inc. NetSuite, Inc.* (a) PTC, Inc.* Salesforce.com, Inc.* (a) Splunk, Inc.* (a) Technology Hardware, Storage & Peripherals 1.5% Western Digital Corp. Materials 3.8% Chemicals 0.9% Ashland, Inc. Construction Materials 1.3% Eagle Materials, Inc. (a) Containers & Packaging 0.7% Crown Holdings, Inc.* Metals & Mining 0.9% Constellium NV "A"* Telecommunication Services 1.4% Wireless Telecommunication Services SBA Communications Corp. "A"* (a) Total Common Stocks (Cost $266,312,888) Exchange-Traded Fund 0.6% SPDR S&P Biotech ETF (a) (Cost $1,680,092) Securities Lending Collateral 27.7% Daily Assets Fund Institutional, 0.08% (b) (c) (Cost $107,523,700) Cash Equivalents 2.5% Central Cash Management Fund, 0.05% (b) (Cost $9,704,848) % of Net Assets Value ($) Total Investment Portfolio (Cost $385,221,528)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security † The cost for federal income tax purposes was $386,192,337. At September 30, 2014, net unrealized appreciation for all securities based on tax cost was $110,231,245. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $115,278,684 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $5,047,439. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at September 30, 2014 amounted to $104,386,039, which is 26.9% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. S&P: Standard & Poor's SPDR: Standard & Poor's Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
